 

Exhibit 10.2

 



ATRINSIC, INC.

 

65 Atlantic Avenue

Boston, Massachusetts 02110

 

October 30, 2015

 

Hudson Bay Master Fund Ltd.

777 Third Avenue, 30th Floor

New York, NY 10017

Attn.: Mr. Yoav Roth

 



Re:   3rd Amendment to First Amended and Restated Security Agreement

 



Dear Mr. Roth:

 

Reference is made to the incremental $25,000.00 loan from Hudson Bay Master Fund
Ltd. to Atrinsic, Inc. being funded today which will be evidenced by a
Convertible Promissory Note of even date herewith. We hereby confirm that
“Notes” as defined in the First Amended and Restated Security Agreement dated
December 18, 2014, as amended from time to time, shall be further amended to
include all of the notes described on Exhibit A hereto.

 

Except as modified hereby or by any prior amendments, the First Amended and
Restated Security Agreement dated December 18, 2014 shall remain in full force
and effect.

 

  Sincerely,           /s/ Edward Gildea   Edward Gildea,   President

 

Agreed to and Accepted:

 

Hudson Bay Master Fund Ltd.

 

By: /s/ Yoav Roth   Yoav Roth, Authorized Signatory  

 



 

 

 

Exhibit A

 

Notes Covered by First Amended and Restated Security Agreement

by and among

Atrinsic, Inc., Iroquois Master Fund LTD and Hudson Bay Master Fund LTD



 

Note Date   Holder   Note Amount           2/11/2014   Hudson Bay Master Fund
LTD   $87,500.00 2/11/2014   Iroquois Master Fund LTD   $87,500.00 8/15/2014  
Hudson Bay Master Fund LTD   $45,000.00 8/15/2014   Iroquois Master Fund LTD  
$45,000.00 12/18/2014   Hudson Bay Master Fund LTD   $75,000.00 12/18/2014  
Iroquois Master Fund LTD   $75,000.00 5/15/2015   Hudson Bay Master Fund LTD  
$50,000.00 5/15/2015   Iroquois Master Fund LTD   $50,000.00 9/3/2015   Hudson
Bay Master Fund LTD   $25,000.00 9/3/2015   Iroquois Master Fund LTD  
$25,000.00 10/30/2015   Hudson Bay Master Fund LTD   $25,000.00 10/30/2015  
Iroquois Master Fund LTD   $25,000.00

 



 

